Houghton, J.:
The indictment under which defendant was tried and convicted of the crime of forgery in the first degree .contained a count for forging and another for uttering a deed purporting to convey as tbe act of one "William R. Hubert certain real property situated in tbe county of Hew York to complainant Benjamin W, Levitan.
A certain tract of land of which tbe premises described in tbe deed were a part originally belonged, as is conceded, .to one Mary Ann Peterson, wlio, with her entire family, in 1888, "was drowned at sea. Tbe defendant, who. was a practicing attorney at law, had known Mrs. Peterson in her lifetime, and some while after her death instituted inquiries as to her collateral relatives, and claims to have ascertained that be discovered that one Clark and one Wing were the only heirs to whom the real estate descendecj upon her death.
*795After these alleged heirs had been thus discovered it is claimed that one O’Rourke produced an unrecorded deed of the property to himself, signed by Mary Ann Peterson by her mark, although she was an educated woman and could write, to which defendant was a subscribing witness.
By six several conveyances, through real or mythical individuals, the title of the alleged heirs and of O’Rourke finally stood in the name of William R. Hubert. Such of the various grantees as were produced upon the trial testified that they held the title for defendant and simply for Ins accommodation, and the defendant claimed that those grantees who were not produced held it in the same manner, including Hubert himself. The defendant was the subscribing witness to all of these deeds except one.
Hubert was not sworn upon the trial and the forging of his name was proved by the notary, who testified that the defendant signed the name “Wm. R. Hubert” in her presence and acknowledged the execution of the deed and stated that he always wrote his Christian name with the abbreviation which appeared, and that he was Hubert himself, producing letters to show that fact. The tender of the deed to the grantee Levitan was confessedly made by the defendant, with excuses for the absence of Hubert. The defendant denied that he personated Hubert in signing and acknowledging the deed, or that he signed the name to it, and testified that the deed was signed by Hubert and given to him for delivery and that Hubert was not an imaginary person but a real one, having an .office in the city of Hew York, with' mining interests in the west.
It is not a necessity that the person whose name is alleged to have been forged should be produced as a witness and testify that he did not sign the paper and did not authorize the person charged with the crime to sign it. These facts may be proved by other evidence. If Hubert was a fictitious person, of course he could neither sign nor authorize the signing; and if he was a real person the signing by defendant and lack of authority to do so Avas sufficiently proven prima facie by his personating Hubert in signing and acknoAvledging the deed. An issue was raised by this evidence which called upon defendant to sIioav authority to sign the deed, if any existed. (People v. D’Argencour, 95 N. Y. 621.)
The People having thus proved that the deed Avas a forgery, the *796uttering of it, which coneededly was done by the defendant, constituted the crime of forgery in the same degree (Penal Code, §§ 509, 521), and it, therefore, made no difference under which count the jury may have found the defendant guilty.
Nor did it matter that another deed existed purporting to be signed by Hubert, conveying. the premises to defendant himself. It was immaterial that another deed existed, if the alleged forged deed to Levitan purported to convey the premises and was forged and uttered with intent to defraud. The language of the Penal Code is, “ by which any right or interest in property is or purports to be transferred.”- '
The People by their proof made a question of fact upon which it was proper for the jury to pass, and no error was committed by the trial court in refusing to advise the-jury to acquit the defendant for lack of proof.
It only remanís to be considered, therefore* whether any error was committed on the trial which requires a reversal of the conviction.
The defendant urges that the court erred in refusing to grant him a postponement of trial for the purpose of obtaining Hubert as a witness. "
The defendant was arrested on the 14th day of December, 1905, and plead to the indictment on the following eighteenth of January. The trial was called March twelfth, following on two days’ notice. He had been a practicing lawyer and he appeared in court without an attorney, stating that he thought he could conduct his own defense, and made his own motion for postponement of the trial on the ground that" Hubert was at. Goldfield, Nevada, and that he had only recently learned of his whereabouts, and that he desired time to procure his attendance. He claimed that he had received a letter showing Hubert’s whereabouts, but that he had destroyed it. The funds of the district attorney’s office, by direction of the court, were placed at his disposal for the purpose of telegraphing, and the court announced that the trial might proceed, and that if it became apparent that the witness was needed and could be located and procured, he would suspend the trial "for that purpose. On suggestion of the court counsel was assigned to defendant, and such counsel appears to have acquiesced in this disposition of the matter, the *797defendant himself, however, protesting against it. The trial proceeded for four days, and after the defendant and all the witnesses produced by him had been sworn, the application for postponement was renewed, and the defendant admitted, in answer to interrogatories by the court, that he had made no effort since the opening of the trial to locate or procure the witness, and that it was impossible to get him here except as he might leave the west to come to the east in the course of his business affairs, which the defendant expected would be the case, and that he would arrive within a short time.
What took place in court we may assume to have been treated as a motion upon affidavits. Assuming this, however, we do not think the defendant made a case for postponement, or that the court was guilty of any abuse of discretion in failing to grant the motion. The alleged intimate relations existing between the defendant and Hubert, if he was a real person and actually existed, and the fact that the defendant was a lawyer and knew the necessity of procuring his attendance, bear very materially upon the situation. Although the defendant had been confined in jail, yet he could write and telegraph, and he must have appreciated the necessity of getting in communication with the witness so that his attendance could be procured when the trial was called, and of preserving all evidence relating thereto. Ho harm came to the defendant by the denial of the motion made at the beginning of the trial. In considering the motion made at the close of the trial there appeared the additional fact that Hubert was probably a myth, for no witness had ever seen him aside from the defendant, nor could any trace of him be found at his claimed address.
Criminal trials cannot be indefinitely postponed because the defendant asserts that he has material witnesses who cannot then l)e procured. Certain rules with respect to motions of such character have been established, and it is necessary to show that the party applying for postponement has not been guilty of neglect, and that it is probable that the attendance of the witness can be had at the time to which the trial is proposed to be deferred. (People v. Jackson, 111 N. Y. 362.) Under the case made by the defendant for postponement there was disclosed no probability that the attendance of the witness could be procured at any future day. Even *798conceding that the defendant had been guilty of no neglect, the •postponement was properly refused.
Evidence of the Peterson title and of the various conveyances of that property with which the defendant had been connected, and of the possible fictitious- character of the grantees, as- well as the Kuntz mortgage on the same property, was competent as tending to show that defendant was engaged in a scheme to defraud, which finally culminated in the conveyance of a portion of the property to a real' purchaser for actual money. Upon a trial fbr forgery, or for uttering a forged instrument, facts which legitimately tend to show fraudulent intent or guilty knowledge are competent evidence. (People v. Dolan, 186 N. Y. 4; People v. Gaffey, 182 id. 257; People v. Everhardt, 104 id. 591.) So, too, the transactions had with the complainant Levitan respecting the Peterson deed and the Haines mortgage, prior to and in some degree leading up to the final transaction in which he agreed to buy the property described in the alleged forged deed, were' competent to be proved. They tended to show that the defendant so dealt with Levitan as to probably intend to finally defraud him by inducing him to pay for a forged title. Evidence thatthe various persons could not be found at the addresses which defendant gave was competent. (People v. Jones, 106 N. Y. 523.) There is some confusion regarding the address given by the defendant of Samuel Haines; but the jury had all the facts before them and could determine whether or not investigation was made- at the address which defendant gave. If a wrong address was investigated, it could not harm the defendant that the person was not found at that place.
It is insisted that the court erred in refusing to- charge several of the requests.submitted by the defendant. These requests do not appear to have been read-in the presence of the jury, hut seem to have been submitted to the court in writing and marked by him. .
We do not think any error was -committed in failing to charge such as were refused. They related mainly to abstract propositions not involved in the issues as presented upon the trial, and involved the question as to-whether or not the defendant could be convicted of forgery, if he and Hubert were one and the same person, or if lie had adopted the name William B. Hubert as a pseudonym, or had been authorized by him to sign his name. There was no defense *799involving any of these propositions, and no proof upon which any one of them could be found in favor of defendant. There was claim on the part of the People on the trial that Hubert was a fictitious person ; but the defendant insisted that he was not, but that he was a real individual who signed and acknowledged the deed in question, and that he himself did not take title in that name as his own, or sign the name to the deed as his own or sign it at all. If the defendant had taken a different position, and had proved that he took valid title in that name to himself, representing himself, and that he signed and acknowledged the deed under that name, or that Hubert being a real person had authorized him to sign his name to the deed, the various requests-would have been pertinent to. the issue. A court is justified in refusing to charge mere abstract propositions not involved in the issues. (People v. Mallon, 116 App. Div. 425.) Moreover, the requests were defective in omitting the element of fraudulent intent. It is a crime to forge the name of a purely fictitious person if it is done with intent to defraud. (People v. Jones, supra; Brown v. People, 8 Hun, 562; Penal Code, §§ 509, 522.) The court in his main charge repeatedly told the jury that they must acquit the defendant if he had authority to sign Hubert’s name, and if there was no intent on his part to defraud by the use of the deed.
In our view the defendant had a fair trial in which no errors were committed calling for a reversal and was clearly proven guilty of the crime charged, and the conviction must, therefore, be affirmed.
Patterson, P. J., Clarke and Lambert, JJ., concurred; Ingraham, J., concurred in result.
Judgment affirmed.